986 F.2d 546
300 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Oscar Frederico GONZALEZ, Ins # Ayx-gfg-avm, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 92-1108.
United States Court of Appeals, District of Columbia Circuit.
Feb. 16, 1993.

Before SILBERMAN, BUCKLEY and KAREN LeCRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review of an order of the Board of Immigration Appeals was considered on the record and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the petition for review be denied substantially for the reasons stated by the Board of Immigration Appeals in its order filed February 12, 1992.   Although not discussed by the Board, the alleged stabbing of petitioner's brother does not give rise to a well-founded fear of persecution as allegations of isolated violence are not enough.   See Arriaga-Barrientos v. INS, 925 F.2d 1177, 1180 (9th Cir.1991) (abduction of two geographically distant brothers does not establish a well-founded fear).   Moreover, even assuming petitioner's brother was stabbed, the possibility that petitioner will be harmed by members of that same political party after living outside of Peru for fifteen years is entirely speculative.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.